                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROY A. DAY,

      Plaintiff,
                                               Case No. 19-11311
v.                                             HON. DENISE PAGE HOOD

GENERAL MOTORS COMPANY
and MARY T. BARRA,

     Defendants.
_________________________________________/

                 ORDER GRANTING DEFENDANTS’
        MOTION TO DISMISS [ECF No. 16], DENYING AS MOOT
       DEFENDANTS’ MOTION TO CHANGE VENUE [ECF No. 17],
          and DISMISSING PLAINTIFF’S CAUSE OF ACTION

I.    INTRODUCTION

      Pro se Plaintiff filed the instant cause of action on May 6, 2019, and filed an

amended complaint on May 29, 2019 (the “Amended Complaint”). Defendants filed

a Motion to Dismiss [ECF No. 16] and a Motion to Change Venue [ECF No. 17] on

September 13, 2019. The motions have been fully briefed, and the Court also is in

receipt of a letter from Plaintiff filed on November 7, 2019. [ECF Nos. 23, 25-29]

The Court, having concluded that the decision process would not be significantly

aided by oral argument, previously ordered that the motion be resolved on the motion

and briefs submitted by the parties. E.D. Mich. L.R. 7.1(f)(2). For the reasons set forth
below, Defendants’ Motion to Dismiss is granted, Defendants’ Motion to Change

Venue is denied as moot, Plaintiff’s cause of action is dismissed.1

II.   BACKGROUND

      Plaintiff, a Florida resident, brought this three-count action against Defendant

General Motors Company, a Michigan corporation (“GM”), and Defendant Mary T.

Barra, a Michigan resident and the Chief Executive Officer of GM (“Barra” or

“MTB”). The action stems from Plaintiff’s purchase of a General Motors Chevrolet

Spark 1LT (“Spark” or “S”) from Castriota Chevrolet (the “Dealership” of “CC”) in

Hudson, Florida. ECF No. 8, PgID 56 (¶6). On May 19, 2016, Plaintiff executed a

contract with the Dealership for purchase of the Spark and a loan agreement with GM

Financial (a GM subsidiary). Id. The Spark came with a bumper-to-bumper 36,000

mile/3-year warranty.

      Plaintiff alleges that he had a number of issues with the Spark, as follows:



      1
        In their reply brief, Defendants note that Plaintiff’s litigation history and
conduct in the State of Florida resulted in sanctions and conditions to filing any
future complaints. See ECF No. 28, PgID 341-43. On July 24, 2019, Plaintiff was
barred “from filing additional complaints in the Eastern District of Michigan
without leave of the Court.” Day v. OnStar, LLC, 2019 U.S. Dist. LEXIS 123136
(E.D. Mich. 2019) (No. 19-10922, at ECF No. 24, 27). As the instant action was
filed prior to the issuance of the order in OnStar, Plaintiff was not required to seek
leave to file this action. Accordingly, the Court concludes that Plaintiff’s action
does not need to be dismissed on the grounds that he failed to seek leave of the
Court and turns to Defendants’ Motion to Dismiss.
                                           2
The mileage on the “S” on February 19, 2017 was 12,317 miles. On
February 28, 2017 the “S” had a Left HighBeam fail (First Time), and
was replaced under warranty. On September 13, 2017, Plaintiff delivered
a letter to Ms. Cathy Davidson at “CC” in Hudson, Florida on the “S”
HighBeam issue, and the probability that an “electrical system” issue
exist for the “S” (See Exhibit “500” attached hereto and by reference
incorporated herein). On October 5, 2017, with 26,435 miles, the “S” had
a Right Highbeam fail (First Time), and was replaced under warranty.
On January 4, 2018, the “S” had a Battery Failure, and Plaintiff received
a Jump Start with GM Roadside Assistance after Plaintiff telephoned
Defendant “GM’s” Road-Side Assistance. The “S” on January 19, 2018
had 33,856. On May 19, 2018, the “S” had a mileage of 42,364.
CAVEAT: Pursuant to contract law, under a “cunning, misleading, and
deceptive” interpretation, and a “planned obsolescence scam”
interpretation, an individual would “cunningly, misleading, and
deceptively,” state the “S” was now “out-of-warranty” pertaining to the
“paper-legal-defined-warranty,” when in fact, based on the facts in the
instant case, Plaintiff’s vehicle warranty for the “S” was still valid, and
full and complete. On June 29, 2018 the “S” had another Dead Battery,
and Plaintiff received a Jump Start from GEICO RoadSide Assistance.
The mileage on June 19, 2018 was 44,456 miles. With 45,000 miles on
July 3, 2018, Plaintiff had another battery failure, and the “Cruise
Control” failed (no longer functional in the “set” mode). In addition, on
July 3, 2018, the “Traction Control/Electronic Stability Control” failed
(no longer functional in the “set” mode) with the “icon constantly
appearing in the information display. Subsequently, on July 3, 2018,
Plaintiff purchased a new battery from Advance Auto Parts (Battery
Gold ATOCF – EA 11348065 H4). With the “W36” reflecting a
“cunning, misleading, and deceptive paper-expiration,” even though
Plaintiff had documented the deficient HighBeam issue as associated
with a deficient electrical system issue on the “S, (see Exhibit “500”
attached hereto), Plaintiff made an appearance at “CC” in Hudson,
Florida requesting service under the warranty for the aforesaid Cruise
Control issue, and Traction Control issue, and the HighBeam issue, and
the electrical system issue, but was denied service under the “cunning,
misleading, and deceptive” paper-expiration-warranty, and was
informed that the diagnostic check would be $148.00. Plaintiff refused,

                                    3
      since Plaintiff contends that since Plaintiff documented the HighBeam
      issue, as associated with the electrical system on the “S” (see Exhibit
      “500” attached hereto) that Plaintiff was still under the “W36.”
      Defendants are using “W36’s” disclaimers on warranties in an
      unfair or misleading manner! On July 19, 2018, the “S” had 46,498
      miles. On July 23, 2018, the Left HighBeam failed a “Second Time”
      with a NEW BATTERY (since the electrical system, and/or HighBeams,
      were deficient on the “S,” Plaintiff expected the HighBeam to fail again,
      when in fact, the Highbeam did fail again, and will continue to fail).
      Accordingly, as Plaintiff surmised in the letter (See Exhibit “500”
      attached hereto) to Ms. Davidson (See Exhibit “500” attached hereto)
      pertaining to the electrical system and the HighBeam issue, Plaintiff was
      correct, specifically, the “S” had a deficient electrical system, and/or the
      HighBeam replacement was a “planned-obsolescence” “scam” to force
      and coerce a “cunning, misleading, deceptive” maintenance schedule.

ECF No. 8, PgID 56-57 (¶6) (emphasis in original). Plaintiff alleges that he was

forced to file this action because:

      To ensure the record was clear and certain and full and satisfactory,
      Plaintiff sent a letter to Defendant “MTB” documenting the “cunning,
      misleading, and deceptive” warranty (See Exhibit “501” attached
      hereto and by reference incorporated herein). Plaintiff received no
      response to the aforesaid Exhibit “501” so Plaintiff sent a second letter
      to Defendant “MTB” (See Exhibit “502” attached hereto and by
      reference incorporated herein). Plaintiff received an email response that
      indicating to contact Defendants via a telephone conversation, but
      Plaintiff was not duped. Plaintiff sent a reply email indicating all
      correspondence must in writing via an email response (See Exhibit “503”
      attached hereto and by reference incorporated herein) (See Exhibit “504”
      attached hereto and by reference incorporated herein).

ECF No. 8, PgID 58 (¶7) (emphasis in original).

      Count One of Plaintiff’s Amended Complaint is for breach of contract, Count



                                           4
Two is for fraud, and Count Three is for negligence. As to GM, Plaintiff alleges that:

      [GM] is an automobile manufacturing parent-holding company with
      various affiliates, subsidiaries, agents, servants, and co-conspirators,
      including but not limited to, Castriota Chevrolet (hereafter, “CC”) in
      Hudson, Florida. Defendant “GM” is engaged in the business of
      manufacturing vehicles in the various States across the United States,
      and the various Nations on Planet Earth. At all times pertinent to this
      Complaint, and at all times mentioned, Defendant “GM” was acting
      through its principal agents, and servants, including but not limited to,
      Castriota Chevrolet in Hudson, Florida, and Defendant Mary T. Barra,
      and various agents, and servants, and co-conspirators, and employees, of
      Defendant “GM,” including but not limited to, various subsidiaries and
      affiliates of Defendant “GM,” whose names are not known to Plaintiff
      at this stage of litigation. Defendant “GM” was acting individually and
      in concert, with each and all agents and servants and co-conspirators and
      employees, including but not limited to, Defendant Mary T. Barra, and
      “CC” in Hudson, Florida. CAVEAT: For the purpose of the instant
      complaint, Defendant “GM” refers, relates, pertains and mentions each
      and all subsidiaries and affiliates, and agents, and servants, and
      co-conspirators, and employees, whose names are not know to Plaintiff
      at this stage of litigation.

ECF No. 8, PgID 54-55 (¶2) (emphasis in original). Plaintiff makes the following

allegations about Barra:

      Defendant is Mary T. Barra, Chairman and President and Chief
      Executive Officer (hereafter, Defendant “MTB”) of Defendant “GM.” At
      all times pertinent to this Complaint, Defendant “MTB,” was employed
      by Defendant “GM” as the Chairman and Chief Executive Officer, with
      her legal residence and domicile in the State of Michigan. In doing the
      acts and things hereinafter set forth, Defendant “MTB” was acting
      individually and in concert with “CC” in Hudson, Florida, and its
      various subsidiaries and affiliates, and agents, and servants, and
      co-conspirators, and employees, in Defendant “MTB’s” capacity as
      Chairman and Chief Executive Officer of Defendant “GM.” Each
      and all acts of Defendant “MTB” set forth herein were done by
                                          5
       Defendant “MTB,” acting individually and in concert under
       pretense and by virtue of, and under the authority of, Defendant
       “MTB’s” office as Chairman and Chief Executive Officer of
       Defendant “GM,” and its various subsidiaries and affiliates, and agents,
       and servants, and co-conspirators, and employees, and its various
       subsidiaries and affiliates, and agents, and servants, and co-conspirators,
       and employees.

ECF No. 8, PgID 55 (¶3) (emphasis added). Plaintiff also alleges that he sent Barra

two letters, but Barra never responded to either of them. ECF No. 8, PgID 58 (¶7).

III.   LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff’s

complaint. Accepting all factual allegations as true, the court will review the

complaint in the light most favorable to the plaintiff. Eidson v. Tennessee Dep’t of

Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). As a general rule, to survive a

motion to dismiss, the complaint must state sufficient “facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). The complaint must demonstrate more than a sheer possibility that the

defendant’s conduct was unlawful. Id. at 556. Claims comprised of “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. Rather, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678


                                           6
(2009).

IV.   ANALYSIS

      Pro se litigants are held to a less stringent standard than formal pleadings

drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520 (1972), but the leniency

granted to pro se litigants is not boundless. Martin v. Overton, 391 F.3d 710, 714 (6th

Cir. 2004).All litigants must conduct a reasonable inquiry before filing any pleadings.

Fed. R. Civ. P. 11(b). As discussed below, it does not appear that Plaintiff conducted

a reasonable inquiry before filing this action. This may best be reflected in the

following statement in his response brief, which echoes Paragraph 2 of his Amended

Complaint (set forth above): “Plaintiff’s Complaint does not state that Defendant GM

perpetrated a fraud or negligence or breach of contract against Plaintiff, but agents,

servants, co-conspirators, and employees of Defendant GM . . . For the record:

Defendant GM did not perpetrate the fraud and negligence against Plaintiff, but

agents, servants, co-conspirators, and employees!” ECF No. 26, PgID 324-25.

A.    Count One - Breach of Contract

      A plaintiff must establish the following to state a breach of contract claim under

Florida law: (1) a valid contract; (2) a material breach; and (3) damages. See Abruzzo




                                           7
v. Haller, 603 So.2d 1338, 1340 (Fla. 1st DCA 1992).2 With respect to Plaintiff’s

breach of contract claim in Count One, Plaintiff alleges that, in connection with the

purchase of the Spark, he entered into contracts with the Dealership and GM

Financial. Neither the Dealership nor GM Financial is a party to this action. Plaintiff

does not allege that GM or Barra was a party to any contract he executed regarding

the Spark. Because not valid contract between Plaintiff and GM or Barra has been

alleged, the Court dismisses Plaintiff’s breach of contract claim against GM and Barra

(Count One).

B.    Count Two - Fraud

      As to Plaintiff’s fraud claim in Count Two, the Court finds that Plaintiff has

failed to state a claim upon which relief can be granted. Under Florida law, “[a] fraud

claim lies for: (1) misrepresentation of material fact; (2) by someone who knew or

should have known of the statement's falsity; (3) with intent that the representation

would induce another to rely and act on it; and (4) injury suffered in justifiable

reliance on the representation.” Zarrella v. Pac. Life Ins. Co., 755 F. Supp. 2d 1231,



      2
        Under Michigan law, the element of a breach of contract claim are: (1) the
parties entered into a valid enforceable contract that included the terms and
conditions claimed by plaintiff; (2) the defendant breached the contract; and (3) the
defendant’s breach caused a loss to the plaintiff. See, e.g., Platsis v. E.F. Hutton &
Co., 642 F.Supp. 1277 (W.D. Mich. 1986); Pittsburgh Tube Co. v. Tri-Bend, Inc.,
185 Mich. App. 581 (1990).
                                          8
1237 (S.D. Fla. 2011) (citation omitted).3 The pleading requirements for fraud claims

are governed by Rule 9(b) of the Federal Rules of Civil Procedure. A Middle District

of Florida court recently recognized:

      Rule 9(b) may be satisfied if the complaint sets forth:

             (1)   [P]recisely what statements were made in what documents
                   or oral representations or what omissions were made, and

             (2)   [T]he time and place of each such statement and the person
                   responsible for making (or, in the case of omissions, not
                   making) the same, and

             (3)   [T]he content of such statements and the manner in which
                   they misled the plaintiff, and

             (4)   [W]hat the defendants obtained as a consequence of the
                   fraud.

      Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1371
      (11th Cir.1997).



      3
       Similarly, under Michigan law, a fraudulent misrepresentation claim
requires that a plaintiff plead facts plausibly showing:

      (1) the defendant made a material representation; (2) the representation
      was false; (3) when the defendant made the representation, the defendant
      knew that it was false, or made it recklessly, without knowledge of its
      truth as a positive assertion; (4) the defendant made the representation
      with the intention that the plaintiff would act upon it; (5) the plaintiff
      acted in reliance upon it; and (6) the plaintiff suffered damage.

Bergen v. Baker, 264 Mich. App. 376, 382 (2004) (internal citations omitted);
Lawrence M. Clarke, Inc. v. Richco Constr., Inc., 489 Mich. 265, 283-84 (2011).
                                          9
Linville v. Ginn Real Estate Co., LLC, 697 F.Supp.2d 1302, 1306 (M.D. Fla. 2010).

As the Sixth Circuit has stated:

      Because claims based on fraud pose “a high risk of abusive litigation,”
      Twombly, 550 U.S. at 569 n.14, a party making such allegations “must
      state with particularity the circumstances constituting fraud or mistake.”
      Fed. R. Civ. P. 9(b). This rule requires a plaintiff: (1) to specify the
      allegedly fraudulent statements; (2) to identify the speaker; (3) to plead
      when and where the statements were made; and (4) to explain what made
      the statements fraudulent. Ind. State Dist. Council of Laborers and HOD
      Carriers Pension and Welfare Fund v. Omnicare, Inc., 583 F.3d 935,
      942-43 (6th Cir. 2009).

Republic Bank & Trust Co v Bear Stearns & Co, 683 F3d 239, 247 (6th Cir. 2012).

      In this case, Plaintiff has not adequately pleaded a fraud claim against GM or

Barra. First, Plaintiff does not make allegations that GM or Barra made any

representation to Plaintiff; in fact, with respect to Barra, Plaintiff actually states that

Barra “refused and continued to refuse to address [the issues raised by Plaintiff in his

two letters to her] . . .” ECF No. 26, PgID 308. And, as Plaintiff’s response states,

“GM did not perpetrate the fraud . . . against Plaintiff[.]” ECF No. 26, PgID 324-25.

Second, even if the Court were to construe Plaintiff’s allegations of material

representations to have been made by GM or Barra, Plaintiff’s conclusory allegations

that Defendants acted “cunningly, deceptively, and misleadlingy” do not satisfy the

heightened pleading requirements for Rule 9(b). In this case, Plaintiff does not, at a

minimum, specify who the speaker was, what the allegedly fraudulent statements


                                            10
were, or when and where the statements were made.

      For the reasons set forth above, Plaintiff’s fraud claim (Count Two) against GM

and Barra must be dismissed.

C.    Count Three - Negligence

      “Under Florida law, a plaintiff must prove four elements to prevail on a

negligence claim: (1) the defendant owes a legal duty to the plaintiff: (2) the defendant

breached that duty: (3) defendant's breach legally caused an injury to plaintiff; and (4)

damages resulted from the injury.” Janis v. Pratt & Whitney Canada, Inc., 370 F.

Supp. 2d 1226, 1229 (M.D. Fla. 2005) (citations omitted).4 The Court finds that

Plaintiff has not adequately pleaded a claim of negligence against GM or Barra.5


      4
        Under Michigan law, a negligence claim requires that Plaintiffs show: “(1)
that the defendant owed a duty to plaintiff, (2) that the defendant breached the
duty, (3) that the defendant’s breach of duty caused the plaintiff’s injury, and (4)
that the plaintiff suffered injuries.” Lelito v. Monroe, 273 Mich.App. 416, 418-19
(2006).
      5
       In his allegations of negligence, Plaintiff states that:

       21. At all times mentioned, and for some time prior, Defendants, and
      Defendants’ agents, or servants, or employees, or co-conspirators, had,
      or in the exercise of due care should have had, full and complete
      knowledge as well trained “automotive-manufacturing-experts,” that a
      “duty was imposed” upon them to manufacture a vehicle that did not
      have a deficient electrical system, . . . and not to engage in a cover-up
      and a concealment of the course of cunning, deceptive and misleading
      conduct against Plaintiff by denying Plaintiff the proper repairs under the
      “W36.” In addition, Defendants, and Defendants’ agents, or servants, or
                                           11
      First, as noted in the introduction of Section IV, Plaintiff acknowledges that

“GM did not perpetrate the . . . negligence against Plaintiff[.]” ECF No. 26, PgID 324-

25. Second, Barra is entitled to dismissal of the negligence claim because Plaintiff

fails to allege that Barra did anything other than serve as Chairman and Chief

Executive Officer of Defendant. Plaintiff does not allege any specific act, conduct ,

or omission to act by Barra, except to allege that Barra did not respond to two letters

he sent to her. Plaintiff has not identified – nor is the Court aware of – a legal duty

to respond to letters from a consumer.

      Accordingly, Plaintiff’s negligence claim (Count Three) against GM and Barra



      co-conspirators, or employees, had a duty imposed upon them “to take
      action” to immediately engage in a honest, ethical, true, correct, and
      proper, procedures to correct each and all courses of cunning,
      misleading and deceptive conduct pertaining to the deficient electrical
      system on Plaintiff’s “S[park].”

       22. At all times mentioned, and for some time prior, Defendants, and
      Defendants’ agents, or servants, or employees, or co-conspirators, had,
      or in the exercise of due care should have had, full and complete
      knowledge as well trained “automotive-manufacturing-experts,” that a
      “duty was imposed” upon them to take “immediate action” to honestly,
      ethically, truly, correctly and properly correct each and all courses of
      cunning, misleading and deceptive conduct pertaining to the deficient
      electrical system on Plaintiff’s “S[park],” and not to engage in a cover-
      up and a concealment of the course of cunning, misleading and deceptive
      conduct against Plaintiff pertaining to “W36.”

ECF No. 8, PgID 63 (¶21) (emphasis in original).
                                          12
is dismissed.

D.    Motion to Change Venue

      As the Court has determined that Plaintiff’s cause of action must be dismissed,

the Court need not decide Defendants’ Motion to Change Venue. The Motion to

Change Venue is denied as moot.

V.    CONCLUSION

      For the reasons set forth above,

      IT IS ORDERED that Defendant’s Motion to Dismiss [ECF No. 16] is

GRANTED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Change Venue [ECF

No. 17] is DENIED AS MOOT.

      IT IS FURTHER ORDERED that this case is DISMISSED. Judgment shall be

entered accordingly.

      IT IS ORDERED.


                                         s/Denise Page Hood
                                         DENISE PAGE HOOD
Dated: November 20, 2019                 UNITED STATES DISTRICT JUDGE




                                          13
